Ruffin, Judge.
In Weller v. Brown, 266 Ga. 130 (464 SE2d 805) (1996), the Supreme Court reversed the judgment of this Court in Brown v. Weller, 217 Ga. App. 67 (456 SE2d 602) (1995). Therefore our judgment in this appeal is vacated, and the judgment of the Supreme Court is made the judgment of this Court. Accordingly, the judgment of the trial court is affirmed.

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.

*202Decided February 14, 1996.
Alvin L. Bridges, Jr., for appellant.
Richard T. Taylor, for appellee.